DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 16:  It is unclear what structure is required by the limitations stating that the elastic portions “correspond to the side wall” because it is unclear which feature of the side wall is reflected in the elastic portion and accordingly whether the limitation limits the structure of the side wall, the elastic portions, or both.  For example if the limitation were interpreted to mean that the number of elastic members must match a number of discrete side wall portions, the limitation would limit the side wall structure by requiring that there be two side wall portions due to the existence of at least two elastic portions; or if the limitation were interpreted to mean that the shape of the elastic members match with the shape of the side wall the limitation would place requirements 
For the purpose of examination with regard to the prior art the claim is being interpreted to mean that the elastic portions, when assembled, extend substantially parallel with the nearest portion of the side wall, which matches the structure shown in Figure 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US Patent 9,341,860 B2).
With regard to claim 1: Wu discloses in Figures 2-5 an optical component driving mechanism comprising: a holder 102 configured to hold an optical component (lens 105); a frame (combination of 101 and 110 which is elastically connected to the holder; 40 having a top wall and a side wall, the side wall extending from the top wall along an optical axis of the holder (the top wall is the portion with hole 401 in it); a base (combination of 301, 201, and 202) fixedly connected to the casing (when assembled the casing is mounted to the base portion and no provision is made which would allow the base portion and the housing to move relative to each other); first and second elastic members (each of the first and second members being one of the two portions of element 108, see Figure 4 showing overhead view and column 6 lines 59-61 disclosing element 108 is divided into two halves) which each have a respective outer connecting portion 1081 and 1082, an inner connecting portion 1086, and an elastic portion 1087, with the first elastic portion is connected to the outer connecting portion and the inner connecting portion to join the two portions together; and a driving assembly configured to drive the holder to move relative to the frame (combination of coil 103 carried by the holder and magnets 104 which are carried by the frame, see column 5 lines 16-31), wherein the first elastic member and the second elastic member are electrically independent from each other (due to being physically spaced from each other), the first and second outer connecting portions are disposed on the frame and face the top wall (the positions of the outer connecting portions when assembled can be seen Figure 3, which shows the assembled lens drive and support system without the cover mounted); the first and second inner connecting portions are disposed on the holder and face the top wall (the inner connecting portions can also be seen in Figure 3, exposed to the top wall due to the semicircular cutouts in element 106); and no elastic member is disposed between the holder and the base for connecting the base or the frame (The meaning of “between the holder and the base” in the claim is being interpreted in light of the 109 is provided in Wu, the member is positioned above the holder as can be seen in the exploded view of Figure 2.  Additionally elastic elements 5 are positioned around the holder, not between the holder and the base.  In contrast, element 110 is “between” the holder and the base, but is not an elastic member).
With regard to claim 5: The driving assembly of Wu is configured to drive the holder to move along the optical axis (for focusing or zooming, see column 5 lines 26-31).
With regard to claims 6-7: Because Wu discloses that element 108 is a stamped or etched plate, see column 5 lines 35-38, and drawn as being flat, Wu discloses that the first outer connecting portion and the second outer connecting portion of Wu are located on the same plane, as are the first inner connecting portion and the second inner connecting portion.
With regard to claim 8: Wu discloses that the elements of the first and second elastic portions are formed out of a plate having a thickness of greater than 0.04mm, specifically in column 10 lines 11-15 Wu discloses a thickness of 0.4mm.
With regard to claim 10: Wu appears to disclose that the entire height of the optical component driving mechanism is less than 3mm, because the lengths of wires 5 which go from the bottom of the mechanism to the top of the mechanism as seen in Figure 2 are disclosed as being less than 3mm, see column 7 lines 44-45 disclosing wire lengths of between 2mm and 3mm.
With regard to claim 12: The frame of Wu includes a groove facing the base which receives a portion of the driving assembly (the frame has provisions for holding 
With regard to claim 13: Due to the shape of the elastic portions of Wu and the connection by the elastic portions of Wu to the outconnecting portions (which protrude outwardly from the holder to receive the wire members 5 as shown in Figure 2), come portion of the elastic portions of Wu overlap with the frame when viewed along the optical axis.
With regard to claim 17: In Wu the Frame, driving assembly, and holder all face the base, being positioned such that the base is directly below the components when assembled (see exploded view in Figure 2 showing order of assembly).  IN Mu no flat elastic member is present between the base and the frame, between the base and the driving assembly, or between the base and the holder (all flat elastic members are positioned higher up, where they will note be physically between the components and the base).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hayashi (US Patent 9,568,743 B2).
With regard to claim 2: Wu does not teach that the elastic coefficient of the second elastic portion perpendicular to the optical axis direction is at least 20 times greater than the elastic coefficient in of the first elastic portion in the optical axis direction, nor indicates that the width of the of the first and second elastic portions is each greater than 0.048mm.
Hayashi teaches that the elastic coefficient ( “spring constant” in Hayashi) of a plate spring used to control the movement of a lens holder in a camera module may be adjusted by adjusting the dimensions of the elastic portions of the spring, with adjustment of the width of the elastic portions also allowing for design values to be reached even when the thickness of the sheets used to form the springs varies, see column 8 line 45 through column 9 line 52 discussing the design methodology used to adjust the widths of the spring elements.
A person having ordinary skill in the art at the time of filing would have found the claimed range of element widths and ratio of spring constants in the optical axis direction and perpendicular to the optical axis direction obvious as a matter of optimizing the spring force in the camera module to ensure that the lens can move easily in the actuation direction while being difficult to move in the non-actuation direction, reducing the likelihood that the lens holder could impact other elements in the camera module and generate debris within the module (see abstract and column 2 lines 16-24 of Hayashi teaching of the generation of dust when the lens holder is able to move sufficiently to impact other elements).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Jung et al (US PGPUb 2019/0170967 A1).
With regard to claim 18: Wu does not teach incorporating an opening in the holder into which a sensing component is received when the holder moves along the optical axis.
Jung teaches it is desirable to track the position of a lens holder as it moves in the optical element, and teaches a configuration where an opening (in the form of recess 3180a formed on the optical element carrying “bobbin” which holds position sensing magnet 3180, see ¶0558 and ¶0633-0638).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have provided an opening in the holder into which a sensing component is received during movement of the holder along the optical axis in order to allow for the detection of the position of the holder and the carried optical elements.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hagiwara (US Patent 9,547,148 B2).
With regard to claims 19 and 20: Wu does not teach providing a plurality of limiting portions on the top and bottom surfaces of the holder, the portions extending along the optical axis and positioned such that the limiting portions are located within a recess on the frame portion to limit rotation of the holder.
Hagiwara teaches it is useful to incorporate limiting protrusions on the top and bottom portions of an optical element holder and to have at least some of the portions correspond with recesses in a frame which elastically holds the holder (and in which the 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the holder of Wu to have the limiting portions and corresponding interfacing frame recesses as taught by Hagiwara in order to prevent the holder from moving relative to the frame and prevent tilt during insertion and adjustment of the optical element placed into the holder, and thus prevent damage to the movement mechanism.

Allowable Subject Matter
Claims 3-4, 11, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claims 3-4 and 11: The prior art does not teach configuration of an optical component driving mechanism as claimed.  Minamisawa et al (US PGPub 2011/0262122 A1) teaches a configuration where a singular elastic member 67 is positioned at the center of an optical element holder (see ¶0126) and where the driver is split such that an entire coil/magnet pair is on a lower half of the holder. However in 
With regard to claims 14-15: The prior art does not teach nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the combination of limitations of claims 1, 13, and 14.  The prior art does not teach the incorporation of avoiding groves in a frame and elastic element arrangement as claimed, likely due to the moving portions of most elastic elements extending inwardly into the space between the holder and the frame and thus not needing an avoiding groove structure in the frame to prevent contact between the elastic elements and the frame. 
Claim 16, as best can be interpreted as noted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al (US PGPub 2020/0084348 A1) discloses an optical component driving mechanism which incorporates a single elastic plate. Yeo (US Patent 9,071,743 B2); Kang et al (US Patent 10,142,527 B2); and Yeo (US Patent 9,225,886) disclose configurations which do not place any elastic elements between an optical element holder and a base portion of a camera module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON W RHODES, JR/           Examiner, Art Unit 2852